Case 13-24030        Doc 92     Filed 12/10/18     Entered 12/10/18 16:12:45          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 24030
         Bryan P Kean
         Cathleen A Kean
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/11/2013.

         2) The plan was confirmed on 08/08/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/13/2016, 01/03/2018, 06/06/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/10/2013, 08/26/2014, 10/14/2015, 03/31/2016.

         5) The case was Completed on 07/13/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $25,280.07.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-24030           Doc 92     Filed 12/10/18    Entered 12/10/18 16:12:45                 Desc         Page 2
                                                    of 4



 Receipts:

          Total paid by or on behalf of the debtor              $26,175.00
          Less amount refunded to debtor                         $1,081.31

 NET RECEIPTS:                                                                                     $25,093.69


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,000.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,033.07
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,033.07

 Attorney fees paid and disclosed by debtor:                   $500.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 Altair OH XIII LLC                Unsecured         280.00      2,088.09         2,088.09      1,944.51        0.00
 Altair OH XIII LLC                Unsecured         275.00        562.94           562.94        524.23        0.00
 Altair OH XIII LLC                Unsecured      1,955.00       2,014.41         2,014.41      1,875.90        0.00
 Altair OH XIII LLC                Unsecured           0.00        535.91           535.91        499.06        0.00
 Altair OH XIII LLC                Unsecured           0.00        355.29           355.29        330.86        0.00
 American InfoSource LP as Agent   Unsecured         667.00        667.08           667.08        621.21        0.00
 Americredit Financial Ser Inc     Unsecured            NA           0.00           669.36        623.33        0.00
 Americredit Financial Ser Inc     Secured        6,652.00       7,321.36         6,652.00      6,652.00     473.84
 Commonwealth Edison Company       Unsecured         370.00        303.76           303.76        282.87        0.00
 Department Stores National Bank   Unsecured         925.00        925.35           925.35        861.72        0.00
 Metlife Auto & Home               Unsecured         332.00           NA               NA            0.00       0.00
 Midland Funding                   Unsecured         803.00           NA               NA            0.00       0.00
 Nationwide Insurance              Unsecured         202.00           NA               NA            0.00       0.00
 Nicor Gas                         Unsecured         884.00        887.83           887.83        826.78        0.00
 Oak Lawn Community High School    Unsecured         740.00           NA               NA            0.00       0.00
 Ocwen Loan Servicing LLC          Secured      165,740.00    169,152.15       169,152.15            0.00       0.00
 Ocwen Loan Servicing LLC          Secured        6,500.00           0.00             0.00           0.00       0.00
 Portfolio Recovery Associates     Unsecured         379.00        358.88           358.88        334.20        0.00
 Portfolio Recovery Associates     Unsecured         458.00        471.94           471.94        439.49        0.00
 Portfolio Recovery Associates     Unsecured         493.00        452.80           452.80        421.67        0.00
 Portfolio Recovery Associates     Unsecured         284.00        330.00           330.00        307.31        0.00
 Portfolio Recovery Associates     Unsecured         749.00           NA               NA            0.00       0.00
 Portfolio Recovery Associates     Unsecured         280.00        436.02           436.02        406.04        0.00
 Portfolio Recovery Associates     Unsecured         494.00        494.94           494.94        460.91        0.00
 Portfolio Recovery Associates     Unsecured         469.00        651.65           651.65        606.84        0.00
 Quantum3 Group                    Unsecured           0.00      2,410.50         2,410.50      2,244.75        0.00
 Safeco Insurance                  Unsecured      4,549.00            NA               NA            0.00       0.00
 SST                               Secured        1,367.00           0.00         1,367.00        303.88      19.22
 SST Columbus Bank & TRust         Unsecured         248.00           NA               NA            0.00       0.00
 SST Inc                           Unsecured     16,452.00            NA               NA            0.00       0.00
 State Farm/William Lammel lll     Unsecured           0.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-24030          Doc 92   Filed 12/10/18    Entered 12/10/18 16:12:45                Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim        Claim         Principal        Int.
 Name                              Class    Scheduled      Asserted     Allowed          Paid           Paid
 Village of Oak Lawn            Unsecured         200.00           NA             NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                             Claim          Principal                 Interest
                                                           Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                               $169,152.15              $0.00                    $0.00
       Mortgage Arrearage                                   $0.00              $0.00                    $0.00
       Debt Secured by Vehicle                          $8,019.00          $6,955.88                  $493.06
       All Other Secured                                    $0.00              $0.00                    $0.00
 TOTAL SECURED:                                       $177,171.15          $6,955.88                  $493.06

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00                $0.00
        Domestic Support Ongoing                             $0.00                 $0.00                $0.00
        All Other Priority                                   $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                             $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                           $14,616.75        $13,611.68                     $0.00


 Disbursements:

          Expenses of Administration                         $4,033.07
          Disbursements to Creditors                        $21,060.62

 TOTAL DISBURSEMENTS :                                                                       $25,093.69




UST Form 101-13-FR-S (9/1/2009)
Case 13-24030        Doc 92      Filed 12/10/18     Entered 12/10/18 16:12:45            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
